                             UNITED STATES DISTRICT COURT               JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-6492-DMG (SKx)                                   Date     December 27, 2019

Title Edward Fradkin v. Wunderlich-Malec Eng’g Inc., et al.                       Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS - ORDER REMANDING ACTION TO LOS ANGELES
             COUNTY SUPERIOR COURT

       On November 14, 2019, Plaintiff Edward Fradkin filed a Second Amended Complaint
(“SAC”). [Doc. # 21.] The SAC names David Yamashiro as a Defendant and alleges that he is a
resident of California. SAC at ¶ 3. It also alleges only state law causes of action.

        On December 19, the Court ordered the parties to show cause why the Court should not
presume that Yamashiro is a citizen of California based upon the allegation of residency and the
entire record. [Doc. # 24.] No party responded, and Yamashiro did not file a declaration that he
was a citizen of any other state. The Court therefore presumes that Yamashiro is a citizen of
California.

       Because complete diversity does not exist between the parties, and there is no federal
question jurisdiction, this action is REMANDED to the Los Angeles County Superior Court.
All scheduled dates and deadlines are VACATED.


IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
